Citation Nr: 0527764	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO denied a TDIU.  The veteran filed a notice of 
disagreement (NOD) in May 3002 and the RO issued a statement 
of the case (SOC) in November 2003.  The veteran filed a 
substantive appeal in December 2003.

In September 2004, a Deputy Vice Chairman granted the 
veteran's motion to advance this on the docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).   

Also in September 2004, the Board remanded this matter to the 
RO for further development and adjudication.  After 
accomplishing the requested action, to the extent possible, 
the RO continued the denial of the claim (as reflected in a 
July 2205 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's only service-connected disability is post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling.

3.  Although the veteran asserts that he is unemployable due 
to service-connected disability, the only competent evidence 
to address the matter identifies the veteran's age and other 
factors as contributors to his inability to obtain and retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist
 
At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the November 2003 SOC, January 2004 and July 2005 
SSOCs, and the RO's letters of April 2004 and October 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim on appeal, the evidence 
that has been considered in connection with the appeal and 
the bases for the denial of the claim.  After each, they were 
given the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also finds that the April 2004 and October 2004 
notice letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he submit medical evidence and to 
identify and provide the necessary releases for any medical 
providers from whom he wished the RO obtain medical records 
and consider evidence.  In particular, the October 2004 
letter notified him of the type of evidence needed for a TDIU 
and invited him to send in any relevant evidence in his 
possession that was not already of record.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claim. The Board points out that, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As noted above, the RO issued the November 2003 SOC and the 
January 2004 and July 2005 SSOCs which  notified the veteran 
what was needed to substantiate his claim, and also 
identified the evidence that had been considered with respect 
to his claim.  Moreover, the RO notified the veteran of VA's 
duties to notify and assist in its April 2004 and October 
2004 letters.  After the notice letters, SOCs, and SSOCs the 
veteran was afforded an opportunity to respond.  The claim 
was most recently adjudicated in July 2005, on the basis of 
all pertinent evidence of record.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's service medical records, as 
well as VA Medical Center (VAMC) treatment records, and a 
copy of a March 2005 VA examination report, have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicated, any additional, existing 
evidence that is pertinent to any aspect of the claim that 
needs to be obtained. 

The Board also finds that no further development of the 
evidence in this case is warranted.  In September 2005, the 
veteran's representative indicated that the matter should be 
remanded for noncompliance with the Board's prior remand 
directive pertaining to the medical opinion received.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, as 
explained in more detail below, the Board finds that, 
although the physician did not address the precise question 
raised in the prior remand, the physician provided a response 
sufficient to answer the question posed; hence, the opinion 
reflects substantial compliance with the prior remand.  In 
view of the fact, as well as the fact that neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical evidence or opinion that even 
suggests that the veteran is rendered unemployable solely due 
to his PTSD (and thus, it is arguable that a prima facie case 
for a TDIU has not been presented either before or since the 
Board remand), the Board finds that a remand for further 
medical examination and/or opinion simply is unnecessary.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §  
3.159(c)(4) (2004).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
adjudication of the claim is harmless.  Id .; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf 
. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  

II. Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

The veteran's sole service-connected disability is PTSD, 
rated as 70 percent disabling; thus, the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  
However, meeting the minimum percentage requirements, alone, 
does not provide a sufficient basis for award a TDIU; as 
indicated above, whether the veteran is actually unemployable 
due to service-connected disability must also considered.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

The veteran's representative contends that the veteran left 
the work force many years ago due to PTSD, long before he 
ever filed a claim for service connection or sought treatment 
for the disability.  However, there simply is no objective 
evidence that the veteran's service-connected disabilities 
prevent him from securing and following substantially gainful 
employment.  

On an application for pension dated in January 2000, the 
veteran noted that he completed eight years of grade school 
and two years of high school.  He also noted that he last 
worked in 1987.

An August 2001 VA examination report notes the veteran's 
prior work history.  He reported that he worked for the 
railroad after separation from service and remained there 
until 1952.  He then, reportedly, trained in plumbing and 
heating, and then worked in construction until he retired at 
the age of 62.  

VA treatment records, dated from February 2002 to May 2005, 
indicate that the veteran received treatment for PTSD, but 
contain no evidence of unemployability.  

In fact, the only competent opinion on the matter of his 
employability does not support a finding that the veteran's 
service-connected disability, alone, prevents him from 
engaging in substantially gainful employment.

In the report of the March 2005 VA examination, conducted in 
conjunction with the Board's prior remand, the examiner noted 
the veteran's medical history, to include a nonservice-
connected myocardial infarction with residual breathing 
problems and stomach ulcers.  The report also outlines the 
findings from the evaluation.  The physician expressed his 
understanding that the purpose of the examination was to 
provide an opinion as to whether or not the veteran was 
unemployable secondary to his PTSD.  He opined that given the 
difficulty that the veteran had with his sleep at night and 
the poor quality of sleep that he did receive, the fatigue 
that typically resulted during the day was such that, in 
conjunction with his current health problems that included 
ongoing breathing difficulties from a myocardial infarction, 
he did not believe that the veteran could be seriously 
considered to be competitively employable (especially 
considering the veteran was 80-years-old).  

Although the opinion rendered endorsed unemployability, the 
physician clearly indicates that the veteran was unemployable 
due to several factors, only one of which was symptoms 
related to his service-connected PTSD.  Since the physician, 
with the full understanding of the need for an opinion 
regarding unemployability due to PTSD, apparently was unable 
to rule out the veteran's age and other, nonservice-connected 
factors in finding the veteran to be unemployable, the Board 
has no alternative but to conclude that the only competent 
opinion on this question simply does not support the 
veteran's claim of unemployability due to his service-
connected PTSD.  Further, as indicated above, the Board finds 
it significant to note that, while the veteran's 
representative has taken issue with the above-referenced 
medical opinion, neither the veteran nor his representative 
has either presented or alluded to the existence of any 
objective evidence or opinion that even suggests that the 
veteran is unemployable solely due to PTSD. 

Under these circumstances, the Board concludes that the claim 
on appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence simply 
does not support the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


